ICJ_027_Antarctica_GBR_CHL_1956-03-16_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANTARCTICA CASE
(UNITED KINGDOM +. CHILE)

ORDER OF MARCH 16th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’ANTARCTIQUE
(ROYAUME-UNI c. CHILI)

ORDONNANCE DU 16 MARS 1956
This Order should be cited as follows:

“Antarctica case (United Kingdom v. Chile),
Order of March roth, 1956: I.C. J. Reports 1956, p. 15.”

La présente ordonnance doit être citée comme suit :

« Affaire de l'Antarctique (Royaume-Uni c. Chili),
Ordonnance du 16 mars 1956: C.I. J. Recueil 1956, p. 15.»

 

Sales number 1 47
N° de vente: :

 

 
15

INTERNATIONAL COURT OF JUSTICE

1956
March 16th

General List : YEAR I 9 56

No. 27
March 16th, 1956

ANTARCTICA CASE
(UNITED KINGDOM v. CHILE)

ORDER OF MARCH 16th, 1956

ORDER

Present : President HACKWORTH ; Vice-President BADAWI; Judges
BASDEVANT, WINIARSKI, KLAESTAD, READ, Hsu Mo,
ARMAND-UGON, KoJEVNIKOV, Sir Muhammad ZAFRULLA
Kuan, Sir Hersch LAUTERPACHT, MORENO QUINTANA,
Cérpova ; Registrar LOPEZ OLivAn,

The International Court of Justice,

composed as above,

after deliberation,

having regard to Articles 36 and 48 of the Statute of the Court,

Makes the following Order :

Whereas, on Mav 4th, 1955, there was filed in the Registry an
Application by the Government of the United Kingdom of Great
Britain and Northern Ireland instituting proceedings before the
Court against the Republic of Chile concerning a dispute relating
to the sovereignty over certain islands and lands in the Antarctic
which lie between longitudes 53° and 80° West and to the south-
wards of latitude 58° South :

4
16 ANTARCTICA (UNITED KINGDOM/CHILE) (ORDER OF 16 111 56)

Whereas the Application was duly communicated by the Registry
on May 6th, 1955, to the Minister for Foreign Affairs of the
Republic of Chile ;

Whereas the Application was also duly communicated by the
Registry to the Members of the United Nations through the
Secretary-General of the United Nations, and to the other States
entitled to appear before the Court ;

Whereas the Application contains the following :

“40. The United Kingdom Government ... declares that it hereby
submits to the jurisdiction of the Court for the purposes of the case
referred to the Court in the present Application... The Chilean
Government has not, so far as the United Kingdom Government
is aware, yet filed any declaration accepting the Court’s jurisdiction
either generally under Article 36 (2) of the Statute or specially in
the present case. The Chilean Government, which has frequently
expressed its adherence to the principle of judicial settlement of
international disputes, is, however, legally qualified to submit to
the jurisdiction of the Court in this case. Consequently, upon
notification of the present Application to the Republic of Chile by
the Registzar in accordance with the Rules of Court, the Chilean
Government, under the settled jurisprudence of the Court, can take
he necessary steps to that end, and thereby cause the Court’s
jurisdiction in the case to be constituted in respect of Parties.

41. The United Kingdom Government founds the jurr “iction of
the Court on the foregoing considerations and on Article 29 (1) of
the Court’s Statute ; ...”

Whereas, in a letter dated July 15th, 1955, addressed to the
Registrar, and handed to him on August 2nd, 1955, the Chilean
Minister to the Netherlands, on the instructions of his Government,
recalled that on various occasions in the past his Government had
“indicated to the Government of the United Kingdom that recourse
to the International Court of Justice cannot be applicable in the
case of the Chilean Antarctic’, and after setting forth the text of
a note adressed by the Ministry of Foreign Affairs of the Republic
of Chile to the British Embassy in Santiago on May 4th, 1955,
in which recourse to the Cuurt for the settlement of the controversy
was declined, the Minister concluded :

“My Government consequently will confine itself on this occasion
to stating that the application of the Government of the United
Kingdom is unfounded and that it is not open to the International
Court of Justice to exercise jurisdiction in this case.”

Whereas a copy of the above-mentioned letter was communicated
to the Agent for the Government of the United Kingdom on
August 3rd, 1955; .

Whereas, in a letter dated August 31st, 1955, addressed to the
Registrar, the Agent for the Government of the United Kingdom

5
17 ANTARCTICA (UNITED KINGDOM/CHILE) (ORDER OF I6 III 56)

stated that it regarded the letter of July 15th, 1955, from the
Chilean Minister to the Netherlands as amounting to a rejection
of the jurisdiction of the International Court of Justice for the
purposes of the present case; |

Whereas, in these circumstances, the Court finds that it has not
before it any acceptance by the Government of Chile of the juris-
diction of the Court to deal with the dispute which is the subject
of the Application submitted to it by the United. Kingdom Govern-
ment and that therefore it can take no further steps upon this
Application ;

Tue Court

orders that the case shall be removed from the list.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this sixteenth day of March, one
thousand nine hundred and fifty-six, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of the United Kingdom of Great Britain and
Northern Ireland and to the Government of the Republic of Chile,
respectively.

(Signed) GREEN H. HACKWORTH,

President.

(Signed) J. Lopez O1iva4n,

Registrar.
